Merrick, 0. J.
This suit was instituted under the Act of 15th March, 1855, relative to slaves and free people of color, in order to procure the emancipation of a slave named Maria.
The judgment of the lower court, on the verdict of the jury, being in favor of the emancipation, the State has appealed.
The plaintiff having died since the appeal was taken, his representatives have made themselves parties and answered the appeal. The slave herself has so far intervened in this court as to file a brief by counsel, and a motion to dismiss the appeal, on the ground that the State is without interest, and cannot, therefore, prosecute the appeal any more than a third person.
The suit was between the plaintiff and the State, and the parties have formed the usual issue on the appeal. The negress Maria does not appear to have any legal interest in the suit. The proceedings instituted by her master appear to have been conducted gratuitously on his part, and they were subject to his control, and he was at liberty to abandon them at any time. So long as the slave had not acquired the condition of statvAibera, she had no legal right, however much she might otherwise have been interested, in the success of the proceeding of her master, which was intended to operate the donation to her of her freedom. Her motion to dismiss cannot be considered.,
It must be observed that the slave in controversy was worth over three hundred dollars. See Const. 123; Acts 1856, relative to revenue.
This is a civil case. The State has waived its sovereignty and placed itself as an ordinary suitor. It had a sufficient interest in the matter to induce it to pass a law, authorizing the plaintiff in this class of cases to cite it as an ordinary defendant. The question is the emancipation of a slave, that is the matter in dispute. It is over $300 by presumption of law. It is a civil suit, and Art. 62 of the Constitution says, the appellate jurisdiction of this court shall extend to all cases when the matter in dispute exceeds $300. This is not, therefore, a case for the court, ex officio, to decline jurisdiction.
On the assignment of errors, it is sufficient to observe that the statute under consideration was decided by this court in the case of the slave Harrison to be unconstitutional, and that the Legislature has not only acquiesced in that decision but also declared that slaves shall no longer be emancipated in Louisiana. Acts 1851, pp. 55, 229.
The judgment of the lower court must be reversed, and a judgment rendered in favor of the defendant.
It is ordered, adjudged and decreed by the court, that the judgment of the lower court be avoided and reversed, and that there be judgment against the demand of the plaintiff, as in case of nonsuit, and that the plaintiff pay the costs of both courts.